                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8                                          SAN JOSE DIVISION

                                   9
                                         THOMAS HEATON SPITTERS,
                                  10                                                         Case No. 5:18-cv-07459-EJD
                                                        Plaintiff,
                                  11                                                         ORDER DENYING PLAINTIFF’S
                                                 v.                                          REQUEST TO REOPEN CASE
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 14
 United States District Court




                                         SPITTERS, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          The court previously dismissed Plaintiff’s case without prejudice because Plaintiff had

                                  16   failed to either pay the filing fee or submit a complete IFP application. Dkt. No. 11. The court

                                  17   later denied Plaintiff’s motion to re-open the case because Plaintiff had not paid the filing fee or

                                  18   completed an IFP application. Dkt No. 13.

                                  19          Presently before the court is Plaintiff’s second request to re-open the case. The request is

                                  20   DENIED because Plaintiff has still not filed a complete IFP application or paid the filing fee.

                                  21   Therefore, the case shall remain closed.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 17, 2019

                                  24                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28   Case No.: 5:18-cv-07459-EJD
                                       ORDER DENYING REQUEST TO REOPEN CASE
                                                                        1
